United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
MATERIAL COMMAND, Chambersburg, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1294
Issued: February 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 26, 2010 appellant filed a timely appeal from a March 5, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for further review of the merits
of his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review
the nonmerit decision by the Office. The last merit decision of record was the Office’s
March 23, 2009 decision. Because more than 180 days elapsed between the last merit decision
and the filing of this appeal, the Board lacks jurisdiction to review the merits of this case.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits pursuant to 5 U.S.C. § 8128(a).

1

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

FACTUAL HISTORY
On February 5, 2009 appellant, then a 55-year-old purchasing agent, filed a traumatic
injury claim (Form CA-1) alleging that on February 2, 2009 he developed a splitting headache
caused by fumes in the workplace. The employing establishment controverted the claim because
he never reported to the work site the date he claimed exposure and the employer received a call
stating that he was in the hospital.
In a February 2, 2009 report, James Hammon, EMS crew chief, stated that he arrived at
the scene (a clinic/doctor’s office) in response to a medical emergency. He noted that appellant’s
condition on the scene appeared minor. Appellant complained of a two-hour headache.
Mr. Hammon stated that the clinic staff advised him that appellant was there complaining of a
headache and that the cleaning crew’s cleaning product was making it worse.
In a February 2, 2009 report, Dr. Brenda Oatman, Board-certified in emergency
medicine, diagnosed appellant with acute cephalalgia triggered by environmental conditions and
stated it was unclear if the condition was work related.
By letter dated February 9, 2009, the employing establishment controverted appellant’s
claim stating that fact of injury had not been proven, the record contained no evidence to support
causal relationship, and that there were no known “fumes” in the health clinic.
By letter dated February 20, 2009, the Office informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised as to the medical and factual
evidenced needed and directed to submit it within 30 days.
By letter dated February 2, 2009, appellant stated that he reported to the Letterkenny
Army Depot medical clinic that day at approximately 6:30 a.m. to be released back to work after
being off duty for work-related asthma and headaches caused by smells and fumes. Upon entry
into the clinic, he could smell cleaning products which caused an intense headache. Appellant
stated that the doctor at the clinic refused to see him and he requested an ambulance.
Appellant submitted records dated January 9, 2009 to February 13, 2010, including
physician’s reports, prescription slips, consultation and emergency room reports, diagnostic tests
and physician progress notes.
By decision dated March 23, 2009, the Office denied appellant’s claim finding that his
medical complaint on February 2, 2009 was not sustained while in the performance of duty as
the injury did not arise out of the course of his employment and occurred at a location offpremises. It noted that the employing establishment stated that he never reported to the work site
and was thus not in the performance of duty. Appellant failed to establish the occurrence of the
claimed February 2, 2009 incident, specifically, that he had a splitting headache which was
caused by fumes.
On February 15, 2010 appellant, through counsel, requested reconsideration of the
Office’s March 23, 2009 decision, contending that the decision should be vacated due to a
statement from Karen Amerson, appellant’s supervisor. No such statement appears in the record

2

as received by the Office. Appellant submitted newspaper articles discussing the opening of his
new winery.
By decision dated March 5, 2010, the Office denied appellant’s request for
reconsideration finding that he neither raised substantive legal questions nor included new and
relevant evidence.2
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.3 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.4
ANALYSIS
The Board finds that the refusal of the Office to reopen appellant’s case for further
consideration of the merits of his claim did not constitute an abuse of discretion pursuant to
5 U.S.C. § 8128(a).
The only Office decision before the Board on appeal is the March 5, 2010 decision,
denying appellant’s application for review. Since more than 180 days elapsed between the date
of the Office’s most recent merit decision on March 23, 2009 to the filing of appellant’s appeal
on March 26, 2010, the Board lacks jurisdiction to review the merits of appellant’s claim.5
In his February 15, 2010 reconsideration request, counsel for appellant referred to a
statement from Ms. Amerson; however, no such statement was received in the record. His
statement in support of the reconsideration request did not show that the Office erroneously
applied or misinterpreted a specific point of law or that appellant advanced a relevant legal
argument not previously considered by the Office.
Appellant submitted a number of newspaper articles discussing his commercial wine
making venture; however, this evidence is immaterial and irrelevant to the denial of his claim for
failing to establish that his injury occurred in the performance of duty. These materials have no
2

Following the Office’s March 5, 2010 decision, appellant submitted additional evidence to the Office. As this
evidence was not before the Office at the time of its final decision, the Board may not review this evidence for the
first time on appeal. 20 C.F.R. § 510.2(c)(1).
3

D.K., 59 ECAB 141 (2007).

4

K.H., 59 ECAB 495 (2008).

5

20 C.F.R. § 501.3(e) requires that an application for review by the Board be filed within 180 days of the date of
the Office’s final decision being appealed.

3

connection to the claimed employment incident. To require the Office to reopen a case for
reconsideration, appellant must submit relevant evidence not previously of record or advance
legal contentions not previously considered.6 The Board has held that the submission of
evidence which does not address the particular issue involved does not constitute a basis for
reopening a case.7
In its February 20, 2009 letter, the Office had informed appellant of the type of evidence
needed to support his claim; however, the record before the Board contains no such evidence.
Evidence submitted by appellant after the final decision cannot be considered by the Board,
although he may submit new evidence, along with a request for reconsideration to the Office.
Appellant failed to show that the Office erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by the Office, or
submit relevant and pertinent new evidence not previously considered by the Office. The Office
properly refused to reopen his claim for further reconsideration of the merits in the March 5,
2010 decision.8
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of his claim pursuant to 5 U.S.C. § 8128(a).

6

E.g., Eladio Joel Abrera, 28 ECAB 401 (1977); Edward Matthew Diekemper, 31 ECAB 224 (1979); Ethel D.
Curry, 35 ECAB 737 (1984); Helen E. Tschantz, 39 ECAB 1382 (1988).
7

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

8

Sherry A. Hunt, 49 ECAB 467 (1998).

4

ORDER
IT IS HEREBY ORDERED THAT the March 5, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 9, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

